Plaintiff in error, Curtis Taylor, was convicted in the county court of Canadian county of the offense of unlawfully conveying intoxicating liquor, and punishment fixed at imprisonment in the county jail for a period of three months and to pay a fine of $250. Judgment was rendered on the 23d day of November, 1922. This is an appeal by transcript of the record.
This cause was finally submitted on the 28th day of February, 1924. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time it was submitted.
Rule 9 of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment." *Page 338 
After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.